t c memo united_states tax_court estate of graciano v espinoza deceased elvira espinoza executrix petitioner v commissioner of internal revenue respondent docket no filed date william e taggart jr for petitioner julie e vanderluis and catherine g chang for respondent memorandum opinion swift judge this matter is before us on a motion for an award under sec_7430 of dollar_figure in administrative costs plus costs in connection with the instant motion unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background graciano v espinoza decedent died on date survived by his wife elvira decedent’s executrix herein and other unnamed relatives during and in prior years decedent was addicted to slot machine gambling decedent’s gambling activities occurred at casinos in reno nevada during decedent put a total of approximately dollar_figure million into slot machines at the nevada casinos via either cash or casino credit card and decedent won tax-reportable jackpots paying decedent total winnings of dollar_figure with an average jackpot of approximately dollar_figure also during decedent won other nonjackpot or hand-paid winnings during decedent purchased an automobile with dollar_figure in cash in dollar_figure bills in early the nevada casinos at which decedent gambled mailed to respondent numerous forms w-2g certain gambling winnings for the cumulative total of which reflected decedent’s dollar_figure in slot machine jackpots the above forms w-2g did not include decedent’s other non- jackpot slot machine winnings and did not reflect decedent’s gambling_losses in may of decedent filed for bankruptcy decedent listed in his bankruptcy filing total assets of dollar_figure and debts in excess of dollar_figure also in decedent’s bankruptcy filing it is indicated that during and decedent purchased a dollar_figure motorcycle a dollar_figure gmc savana a dollar_figure gmc sierra and a dollar_figure gmc denali further in decedent’s bankruptcy filing it is indicated that as of may of decedent owed a total of only dollar_figure to the nevada casinos at which he gambled six months later in september or october of decedent’s bankruptcy case was closed the record does not reflect the resolution of decedent’s bankruptcy proceeding on decedent’s federal_income_tax return that was filed with respondent decedent’s dollar_figure in total jackpot winnings was reported as other income and an offsetting miscellaneous itemized_deduction in the amount of dollar_figure was claimed on schedule a itemized_deductions as gambling_losses on decedent’s federal_income_tax return no gambling winnings were reported other than the above dollar_figure in jackpot winnings reflected on the forms w-2g that were mailed to respondent by the nevada casinos also reported as income on decedent’s federal_income_tax return were total wages of dollar_figure and interest_income of dollar_figure in october of respondent began an audit of decedent’s federal_income_tax return during respondent’s audit the accountant who had prepared decedent’s federal_income_tax return provided to respondent’s examining agent some documents relating to decedent’s gambling activities however no diary or log reflecting decedent’s specific gambling winnings and losses was provided to respondent’s agent in late or early respondent’s audit examination was closed and a 30-day_letter was issued to decedent in which respondent proposed to allow dollar_figure and to disallow dollar_figure of decedent’s total claimed dollar_figure gambling_losses for the proposed disallowance of dollar_figure in claimed gambling_losses was based on the agent’s understanding that the documents that had been provided to respondent by decedent’s accountant substantiated only dollar_figure in gambling_losses based on the claimed gambling_losses to be disallowed respondent’s examining agent proposed a deficiency of dollar_figure in decedent’s federal_income_tax as indicated on date decedent died in early decedent’s accountant filed on behalf of decedent’s estate a protest to respondent’s proposed disallowance of gambling_losses and an appeals_office hearing was requested on behalf of decedent in connection with the appeals_office consideration of decedent’s protest and after some difficulty in scheduling a meeting with decedent’s accountant decedent’s accountant met with and provided to respondent’s appeals_office a few additional documents relating to decedent’s gambling winnings and losses decedent’s accountant however did not provide to respondent’s appeals_office any log or diary of decedent with regard to decedent’s gambling activities in a date notice_of_deficiency mailed by respondent’s appeals_office respondent sustained the adjustment made by the examining agent to decedent’s claimed gambling_losses namely of the total dollar_figure in gambling_losses claimed respondent allowed dollar_figure and disallowed for lack of substantiation dollar_figure one of the estate’s affidavits indicates that in connection with the protest and the appeal of respondent’s gambling loss adjustment employees in decedent’s accountant’s office spent hours contacting employees of the nevada casinos at which decedent gambled and gathering documents relating to decedent’s gambling activities on date elvira espinoza executrix of decedent’s estate filed the petition herein as part of the pretrial preparation and exchange of documents the estate’s counsel provided additional explanation of the documents that had been provided by decedent’s accountant to respondent’s examination office and appeals_office and respondent’s trial counsel initiated telephone conversations with employees of the nevada casinos concerning the documentation that had been provided as a result of which respondent’s trial counsel concluded that decedent in incurred with regard to his gambling activities and was entitled to deduct in full the total dollar_figure in gambling_losses claimed on decedent’s federal_income_tax return on or about date the parties entered into a settlement under the terms of which it was agreed that the dollar_figure in gambling_losses that had been disallowed by respondent in respondent’s notice_of_deficiency would be conceded by respondent also as part of the settlement it was agreed that no claim would be made by the estate for the recovery_of litigation costs but the estate reserved the right to make a claim for administrative costs on date the estate filed the instant motion for recovery_of dollar_figure in administrative costs plus additional costs of prosecuting the instant motion respondent agrees that under the settlement that was entered into the estate substantially prevailed with regard to the amount in controversy the disputed aspects of the instant motion for recovery_of administrative costs involve whether respondent was substantially justified in his appeals_office disallowance of dollar_figure in claimed gambling_losses and whether decedent’s estate’s net_worth at the time of decedent’s death exceeded dollar_figure million discussion under sec_7430 among other requirements no award of administrative costs is available either if the respondent’s position was substantially justified or if an estate’s net_worth exceeded dollar_figure million at the time of the decedent’s death sec_7430 b i d i i see also u s c sec d b generally before respondent’s examination office and appeals_office taxpayers have the burden of proving their entitlement to claimed expenses and losses 939_f2d_874 9th cir affg and revg in part on another ground tcmemo_1989_390 in connection with a motion for litigation or administrative costs respondent has the burden of establishing that his position was substantially justified and taxpayers have the burden of establishing that they satisfy the other requirements of sec_7430 rule e sec_165 provides a deduction for losses from wagering transactions up to the amount of winnings from wagering transactions revproc_77_29 1977_2_cb_538 provides guidelines to taxpayers with respect to the maintenance of records relating to gambling activities and describes records that generally will be treated as sufficient to substantiate wagering gains and losses the records generally are to be contemporaneous with the gambling activity such as a log or diary and are to reflect information such as date and type of specific wagers or wagering activity name and location of gambling establishment names of other gamblers present amounts won and lost in addition with regard specifically to slot machine gambling the maintenance and retention by taxpayers of wagering tickets bank withdrawals credit records and information relating to specific slot machines is recommended in order to provide credible and verifiable information as to the taxpayers’ gambling winnings and losses although not completely clear from the record it appears herein that respondent’s ultimate pretrial concession to allow decedent’s total claimed gambling_losses was based essentially on the same documentation that had been provided to respondent’s examination office and appeals_office however it also appears that respondent’s concession was based on a significantly better understanding of that documentation due to additional explanations with regard to the documentation provided by the estate’s counsel and to additional information and explanation with regard thereto provided to respondent through contacts respondent’s employees initiated with employees of the nevada casinos on the record before us we believe it would be inappropriate for us to conclude herein that the documentation that was provided by or on behalf of decedent to respondent at the examination office and appeals_office was so obvious and understandable that respondent should have conceded the claimed gambling_losses in full without issuing a notice_of_deficiency and without expecting the estate to provide the additional explanation and information with regard thereto that eventually was used by respondent to properly understand and determine the amount of decedent’s gambling_losses further we regard it as reasonable for respondent to expect decedent’s representative during the appeals_office consideration of decedent’s protest to produce specific documentation as contemplated by revproc_77_29 1977_2_cb_538 and to provide credible explanation thereof that adequately verifies decedent’s gambling_losses we note that many of the documents included in the attachments to the submissions on the instant motion are not self-explanatory and that a mere reading thereof does not necessarily establish or verify or make clear the amount of decedent’s gambling_losses for on the record before us we conclude that respondent was reasonable and substantially justified in seeking additional information and understanding of the documents provided at the examination office and appeals_office before conceding the gambling_losses in issue and it appears that respondent did not receive that information and explanation or understanding until shortly before trial with regard to decedent’s net_worth the estate argues that an affidavit of decedent’s surviving wife who was also executrix of decedent’s estate decedent’s bankruptcy filing and the large amount of gambling_losses decedent incurred in should satisfy respondent that as of the date date of decedent’s death decedent’s estate’s net_worth was less than dollar_figure million and therefore that the estate is not precluded under sec_7430 and d i i from receiving an award of administrative costs based on the dollar_figure million that decedent in wagered on slot machines decedent’ sec_526 slot machine jackpots averaging dollar_figure each and decedent’s purchase in of an automobile with dollar_figure in cash respondent asserts that the estate should be required to produce financial records that establish with greater specificity and credibility the amount of decedent’s estate’s net_worth on the date of death we agree with respondent in light of decedent’s extensive gambling activities decedent’s large gambling_losses and decedent’s dollar_figure cash payment on the purchase of an automobile noteworthy since dollar_figure represented approximately one-half of decedent’s total reported wages for reasonable questions have been raised by respondent as to decedent’s sources of cash and as to decedent’s estate’s net_worth on the date of death for example where did decedent in obtain dollar_figure million to play the slot machines what was the source of the dollar_figure million in cash or credit and did decedent have some undisclosed source of funds or net_worth to make the wagers and to pay the casinos whatever credit the casinos extended to him we do not regard the affidavits submitted and the conclusory statements therein by decedent’s wife and by decedent’s accountant that decedent’s net_worth at no time exceeded dollar_figure million to be adequate on the facts of this case and contrary to the estate’s contention we regard respondent’s request for better verification of decedent’s estate’s net_worth as neither disingenuous nor outrageous at one point in the estate’s reply memorandum to deflect a negative inference from decedent’s use of dollar_figure in cash on the purchase of an automobile the estate states after all approximately seven million dollars passed through decedent’s hands in that is exactly respondent’s point if decedent was not worth much what was decedent’s source for the dollar_figure million used in for his gambling activities as noted decedent apparently owed the nevada casinos only dollar_figure suggesting that decedent had access to millions of dollars to either play the slot machines with cash or to pay off the casinos to the extent the casinos allowed decedent to play the slot machines on credit over the dollar_figure decedent owed the casinos in our opinion neither the fact that decedent incurred large gambling_losses nor the fact that decedent filed for bankruptcy establishes for decedent’s estate a negative net_worth on the date of death in decedent realized large gambling winnings and large gambling_losses but he reported nominal wage income and had significant cash on hand to use for the purchase of an automobile these facts suggest to us substantial assets and we believe respondent to have been reasonable in the request for more specific information about decedent’s net_worth which information has not been provided we commend trial counsel for negotiating a favorable settlement with regard to decedent’s claimed gambling_losses that favorable settlement or concession by respondent however does not necessarily translate into an award of administrative costs against respondent even the relatively modest amount sought herein see 92_tc_760 for the reasons stated we shall deny the motion for an award of administrative costs an appropriate order will be entered
